United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-4082
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Reginald Irish,                           *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: July 30, 2008
                                 Filed: July 31, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges
                           ___________

PER CURIAM.

       Reginald Irish pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced Irish
to 77 months in prison and 3 years of supervised release. On appeal, Irish’s counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), and Irish has filed three pro se briefs. For the following reasons, we reject the
arguments that they have raised.



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       First, the Second Amendment does not bar laws prohibiting felons from
possessing firearms. See Dist. of Columbia v. Heller, 128 S. Ct. 2783, 2816-17
(2008). Second, Congress did not exceed its authority or violate the Commerce
Clause when it enacted section 922(g). See United States v. Hill, 386 F.3d 855, 859
(8th Cir. 2004); United States v. Shepherd, 284 F.3d 965, 969 (8th Cir. 2002). Third,
general federal criminal laws like section 922(g) apply nationwide. See Lewis v.
United States, 523 U.S. 155, 171 (1998). Last, the required nexus between a firearm
and commerce is established by showing that the firearm at one time traveled in
interstate commerce. See United States v. Leathers, 354 F.3d 955, 959 (8th Cir.
2004).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. We grant counsel’s motion to
withdraw, and deny Irish’s motions for appointment of new counsel and for a writ of
habeas corpus ad testificandum. The judgment is affirmed.
                       ______________________________




                                         -2-